DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/22/2022 has been entered.
Applicant’s amendment/response filed 06/22/2022 has been entered and made of record. Claims 1 and 8-10 were amended. Claims 1-10 are pending in the application.
Claim Objections
Claims 1 and 8-10 are objected to because of the following informalities: Claims 1 and 8-10 recite “wherein the grouping unit is configured to assign an annotation which are assigned to a predetermined group among the two or more groups to specific groups other than the predetermined groups” instead of “wherein the grouping unit is configured to assign an annotation which are assigned to a predetermined group among the two or more groups to specific groups other than the predetermined group.” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niwa et al. (US 2013/0290826) in view of O’Sullivan et al. (2010/0077028) and Kramer et al. (US 2012/0210204).
Regarding claim 1, Niwa teaches/suggests: A medical image diagnosis system comprising: 
at least one memory storing instructions (Niwa [0025]: “The storage unit 11 also stores a program for preprocessing to be described later and a program for postprocessing.”); and 
at least one processor that, when executing the instructions (Niwa [0029]: “The control unit 15 functions as the main unit of the medical image display apparatus 1, and controls the respective units by reading out programs for preprocessing and postprocessing from the storage unit 11.”), causes the medical image diagnosis system to operate as: 
a generation unit configured to generate a medical image associated object relating to a medical image (Niwa [0086]: “With the medical finding report creation function, the processing unit 13 creates a medical finding report concerning a medical image.” [The medical finding report meets the claimed medical image associated object.]); 
a first associating unit configured to associate the medical image associated object with the medical image (Niwa [0091]: “The user associates (hyperlinks) a medical image as a basis for the medical findings written on a medical finding report with a character string of the medical findings written on the medical finding report or a key image via the operation unit 14.”); 
a grouping unit configured to assign a plurality of annotations to be added to the medical image to two or more groups (Niwa [0033]-[0034]: “In step SA2, the processing unit 13 allocates the plurality of annotations attached to the single medical image to a plurality of groups in accordance with the instruction issued by the user via the operation unit 14 … Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14.”); 
a second associating unit configured to associate each of the two or more groups with the medical image associated object (Niwa [0086]: “For example, the processing unit 13 associates, for each group, a medical image and the annotation belonging to each group to a key image clinically corresponding to each group or a character string of a medical finding on a group basis.”); and 
a storage unit configured to store the two or more groups and the medical image in a storage part in association with each other (Niwa [0040]: “As shown in FIG. 5, the medical image file FA in the DICOM overlay format has data items including DICOM additional information D1, DICOM overlay data D2, and medical image data D3 associated with each other;” [0042]: “As shown in FIG. 5, the overlay image data D22 is managed for each group. A storage area for overlay image data for each group will be referred to as a layer DO.”).
Niwa is silent regarding a predetermined group. O’Sullivan, however, teaches/suggests a predetermined group (O’Sullivan [0049]: “Alternatively, user 48 may select "designate group" from within option menu 164, thereby allowing user 48 to generate a designation of a predefined group as first annotation recipients.”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify an annotation group of Niwa to be a predetermined group as taught/suggested by O’Sullivan to designate it.

Niwa as modified by O’Sullivan does not teach:
wherein the grouping unit is configured to assign an annotation which are assigned to a predetermined group among the two or more groups to specific groups other than the predetermined [group].
Kramer, in view of Niwa and O’Sullivan, teaches/suggests:
wherein the grouping unit is configured to assign an annotation which are assigned to a predetermined group among the two or more groups to specific groups other than the predetermined [group] (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” O’Sullivan [0049]: “Alternatively, user 48 may select "designate group" from within option menu 164, thereby allowing user 48 to generate a designation of a predefined group as first annotation recipients;” Kramer [0031]-[0032]: “…a comparison module which in operation compares the universal annotations of the first group of universal annotations with the universal annotations of the second group of universal annotations by detecting common or similar features ... an assignment module which in operation assigns those universal annotations to each other.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify an annotation of Niwa as modified by O’Sullivan to be assigned from one group to another group as taught/suggested by Kramer to assign common/similar annotations.

Regarding claim 2, Niwa as modified by O’Sullivan  and Kramer teaches/suggests: The medical image diagnosis system according to claim 1, further comprising a reception unit configured to receive designation for designating a group to which the annotation is to be assigned (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” O’Sullivan [0049]: “Alternatively, user 48 may select "designate group" from within option menu 164, thereby allowing user 48 to generate a designation of a predefined group as first annotation recipients.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Niwa as modified by O’Sullivan  and Kramer teaches/suggests: The medical image diagnosis system according to claim 2, wherein the grouping unit is configured to assign, when the predetermined group is designated, each of the plurality of annotations within the predetermined group to all of the two or more groups (Niwa [0034]: “Assume that as shown in FIG. 4, four annotations (annotations AN1, AN2, AN3, and AN4) are attached to a medical image. In general, one or a plurality of annotations AN may be attached to a clinical region of interest. The user allocates the annotations AN to groups DO via the operation unit 14;” O’Sullivan [0049]: “Alternatively, user 48 may select "designate group" from within option menu 164, thereby allowing user 48 to generate a designation of a predefined group as first annotation recipients;” Kramer [0031]-[0032]: “…a comparison module which in operation compares the universal annotations of the first group of universal annotations with the universal annotations of the second group of universal annotations by detecting common or similar features ... an assignment module which in operation assigns those universal annotations to each other.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Niwa as modified by O’Sullivan  and Kramer teaches/suggests: The medical image diagnosis system according to claim 1, wherein the grouping unit is configured to assign a predetermined annotation to a predetermined group (O’Sullivan [0049]: “Alternatively, user 48 may select "designate group" from within option menu 164, thereby allowing user 48 to generate a designation of a predefined group as first annotation recipients;” Kramer [0031]-[0032]: “…a comparison module which in operation compares the universal annotations of the first group of universal annotations with the universal annotations of the second group of universal annotations by detecting common or similar features ... an assignment module which in operation assigns those universal annotations to each other.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Niwa as modified by O’Sullivan  and Kramer teaches/suggests: The medical image diagnosis system according to claim 1, further comprising a display control unit configured to display, when one of the two or more groups is designated based on a user operation, each of the plurality of annotations within the designated group on a display unit (Niwa [0054]: “As shown in FIG. 7, the display unit 12 displays a window DI including the medical image IM. The window DI displays a pulldown menu PL for the selection of a group in addition to the medical image IM. The pulldown menu PL displays a list of the identifiers and the like of groups of annotations associated with the data of the medical image IM. The pulldown menu PL may also display the item "all" for the display of all annotations.”).

Regarding claim 6, Niwa as modified by O’Sullivan  and Kramer teaches/suggests: The medical image diagnosis system according to claim 1, wherein the medical image associated object is associated with the medical image as a key object of Digital Imaging and Communications in Medicine (Niwa [0086]: “For example, the processing unit 13 associates, for each group, a medical image and the annotation belonging to each group to a key image clinically corresponding to each group or a character string of a medical finding on a group basis. The storage unit 11 stores the medical image data and the annotation data which are associated with each other;” [0024]: “More specifically, a file in a format complying with this DICOM standard includes a medical image file. A medical image file includes medical image data and additional information which are associated with each other.”).

Regarding claim 7, Niwa as modified by O’Sullivan  and Kramer teaches/suggests: The medical image diagnosis system according to claim 1, further comprising a conversion unit configured to convert each of the plurality of annotations into a Grayscale Softcopy Presentation State of Digital Imaging and Communications in Medicine (Niwa [0027]: “With the storage data generation function, the processing unit 13 converts the data of at least one of the annotations belonging to the respective groups into data for storage. More specifically, data for storage is DICOM overlay data or DICOM GSPS data described above.”).

Claim 8 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s).

Claim 9 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s). Niwa as modified by O’Sullivan  and Kramer further teaches/suggests a non-transitory computer-readable storage medium storing a program (Niwa [0029]: “The control unit 15 functions as the main unit of the medical image display apparatus 1, and controls the respective units by reading out programs for preprocessing and postprocessing from the storage unit 11.”).

Claim 10 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s).
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are moot. Specifically, Applicant's arguments regarding "wherein the grouping unit is configured to assign an annotation which are assigned to a predetermined group among the two or more groups to specific groups other than the predetermined [group]" are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0047386 – common tag group
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611